

113 S2132 RS: Indian Tribal Energy Development and Self-Determination Act Amendments of 2014
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 501113th CONGRESS2d SessionS. 2132[Report No. 113–224]IN THE SENATE OF THE UNITED STATESMarch 13, 2014Mr. Barrasso (for himself, Mr. Hoeven, Mr. McCain, Mr. Thune, Mr. Enzi, Ms. Murkowski, Mr. Moran, Mr. Walsh, Mr. Tester, Mrs. Fischer, and Mr. Udall of Colorado) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsJuly 30, 2014Reported by Mr. Tester, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Indian Tribal Energy Development and Self-Determination Act of 2005, and for other
			 purposes.1.Short titleThis Act may be cited as the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014.2.Table of
			 contentsThe table of contents
			 for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Indian tribal energy development and self-determination act amendmentsSec. 101. Indian tribal energy resource development.Sec. 102. Indian tribal energy resource regulation.Sec. 103. Tribal energy resource agreements.Sec. 104. Technical assistance for Indian tribal governments.Sec. 105. Conforming amendments.TITLE II—Miscellaneous amendmentsSec. 201. Issuance of preliminary permits or licenses.Sec. 202. Tribal biomass demonstration project.Sec. 203. Weatherization program.Sec. 204. Appraisals.Sec. 205. Leases of restricted lands for Navajo Nation.IIndian tribal
			 energy development and self-determination act amendments101.Indian tribal
			 energy resource development(a)In
			 generalSection 2602(a) of the Energy Policy Act of 1992 (25
			 U.S.C. 3502(a)) is amended—(1)in paragraph
			 (2)—(A)in subparagraph
			 (C), by striking and after the semicolon;(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and(C)by adding at the
			 end the following:(E)consult with each
				applicable Indian tribe before adopting or approving a well spacing
			 program or
				plan applicable to the energy resources of that Indian tribe or the
			 members of
				that Indian tribe.;
				and(2)by adding at the
			 end the following:(4)Planning(A)In
				generalIn carrying out the program established by paragraph (1),
				the Secretary shall provide technical assistance to interested
			 Indian tribes to
				develop energy plans, including—(i)plans for
				electrification;(ii)plans for oil
				and gas permitting, renewable energy permitting, energy efficiency,
			 electricity
				generation, transmission planning, water planning, and other
			 planning relating
				to energy issues;(iii)plans for the
				development of energy resources and to ensure the protection of
			 natural,
				historic, and cultural resources; and(iv)any other plans
				that would assist an Indian tribe in the development or use of
			 energy
				resources.(B)CooperationIn
				establishing the program under paragraph (1), the Secretary shall
			 work in
				cooperation with the Office of Indian Energy Policy and Programs of
			 the
				Department of
				Energy..(b)Department of
			 Energy Indian energy education planning and management assistance
			 programSection 2602(b)(2) of the Energy Policy Act of 1992 (25
			 U.S.C. 3502(b)(2)) is amended—(1)in the matter
			 preceding subparagraph (A), by inserting , intertribal
			 organization, after Indian tribe;(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and(3)by inserting
			 after subparagraph (B) the following:(C)activities to
				increase the capacity of Indian tribes to manage energy development
			 and energy
				efficiency
				programs;.(c)Department of
			 Energy loan guarantee programSection 2602(c) of the Energy
			 Policy Act of 1992 (25 U.S.C. 3502(c)) is amended—(1)in paragraph (1),
			 by inserting or a tribal energy development organization after
			 Indian tribe;(2)in paragraph
			 (3)—(A)in the matter
			 preceding subparagraph (A), by striking guarantee and inserting
			 guaranteed;(B)in subparagraph
			 (A), by striking or;(C)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and(D)by adding at the
			 end the following:(C)a tribal energy
				development organization, from funds of the tribal energy
			 development
				organization.;
				and(3)in paragraph (5),
			 by striking The Secretary of Energy may and inserting Not
			 later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, the Secretary of Energy
			 shall.102.Indian tribal
			 energy resource regulationSection 2603(c) of the Energy Policy Act of
			 1992 (25 U.S.C. 3503(c)) is amended—(1)in paragraph (1),
			 by striking on the request of an Indian tribe, the Indian tribe
			 and inserting on the request of an Indian tribe or a tribal energy
			 development organization, the Indian tribe or tribal energy development
			 organization; and(2)in paragraph
			 (2)(B), by inserting or tribal energy development organization
			 after Indian tribe.103.Tribal energy
			 resource agreements(a)AmendmentSection
			 2604 of the Energy Policy Act of 1992 (25 U.S.C. 3504) is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by striking or after the semicolon at the
			 end;(ii)in
			 subparagraph (B)—(I)by striking
			 clause (i) and inserting the following:(i)an electric
				production, generation, transmission, or distribution facility
			 (including a
				facility that produces electricity from renewable energy resources)
			 located on
				tribal land; or;
				and(II)in clause
			 (ii)—(aa)by
			 inserting , at least a portion of which have been after
			 energy resources;(bb)by
			 inserting or produced from after developed on;
			 and(cc)by
			 striking and after the semicolon at the end and inserting
			 or; and(iii)by adding at
			 the end the following:(C)pooling,
				unitization, or communitization of the energy mineral resources of
			 the Indian
				tribe located on tribal land with any other energy mineral resource
			 (including
				energy mineral resources owned by the Indian tribe or an individual
			 Indian in
				fee, trust, or restricted status or by any other persons or
			 entities) if the
				owner of the resources has consented or consents to the pooling,
			 unitization,
				or communitization of the other resources under any lease or
			 agreement;
				and;
				and(B)by striking
			 paragraph (2) and inserting the following:(2)a lease or
				business agreement described in paragraph (1) shall not require
			 review by, or
				the approval of, the Secretary under section 2103 of the Revised
			 Statutes (25
				U.S.C. 81), or any other provision of law, if the lease or business
				agreement—(A)was
				executed—(i)in accordance
				with the requirements of a tribal energy resource agreement in
			 effect under
				subsection (e) (including the periodic review and evaluation of the
			 activities
				of the Indian tribe under the agreement, to be conducted pursuant
			 to
				subparagraphs (D) and (E) of subsection (e)(2)); or(ii)by the Indian
				tribe and a tribal energy development organization—(I)for which the
				Indian tribe has obtained certification pursuant to subsection (h);
			 and(II)the majority of
				the interest in which is, and continues to be throughout the full
			 term or
				renewal term (if any) of the lease or business agreement, owned and
			 controlled
				by the Indian tribe (or the Indian tribe and 1 or more other Indian
			 tribes);
				and(B)has a term that
				does not exceed—(i)30 years;
				or(ii)in the case of a
				lease for the production of oil resources, gas resources, or both,
			 10 years and
				as long thereafter as oil or gas is produced in paying
				quantities.;(2)by striking
			 subsection (b) and inserting the following:(b)Rights-of-WayAn
				Indian tribe may grant a right-of-way over tribal land without
			 review or
				approval by the Secretary if the right-of-way—(1)serves—(A)an electric
				production, generation, transmission, or distribution facility
			 (including a
				facility that produces electricity from renewable energy resources)
			 located on
				tribal land;(B)a facility
				located on tribal land that extracts, produces, processes, or
			 refines energy
				resources; or(C)the purposes, or
				facilitates in carrying out the purposes, of any lease or agreement
			 entered
				into for energy resource development on tribal land; and(2)was
				executed—(A)in accordance
				with the requirements of a tribal energy resource agreement in
			 effect under
				subsection (e) (including the periodic review and evaluation of the
			 activities
				of the Indian tribe under the agreement, to be conducted pursuant
			 to
				subparagraphs (D) and (E) of subsection (e)(2)); or(B)by the Indian
				tribe and a tribal energy development organization—(i)for which the
				Indian tribe has obtained certification pursuant to subsection (h);
			 and(ii)the majority of
				the interest in which is, and continues to be throughout the full
			 term or
				renewal term (if any) of the right-of-way, owned and controlled by
			 the Indian
				tribe (or the Indian tribe and 1 or more other Indian tribes); and(3)has a term that
				does not exceed 30
				years.;(3)by striking
			 subsection (d) and inserting the following:(d)ValidityNo
				lease or business agreement entered into, or right-of-way granted,
			 pursuant to
				this section shall be valid unless the lease, business agreement,
			 or
				right-of-way is authorized by subsection (a) or
				(b).; (4)in subsection
			 (e)—(A)in paragraph
			 (2)—(i)by
			 striking (2)(A) and all that follows through the end of
			 subparagraph (A) and inserting the following:(2)Procedure(A)Effective
				date(i)In
				generalOn the date that is 271 days after the date on which the
				Secretary receives a tribal energy resource agreement from an
			 Indian tribe
				under paragraph (1), the tribal energy resource agreement shall
			 take effect,
				unless the Secretary disapproves the tribal energy resource
			 agreement under
				subparagraph (B).(ii)Revised tribal
				energy resource agreementOn the date that is 91 days after the
				date on which the Secretary receives a revised tribal energy
			 resource agreement
				from an Indian tribe under paragraph (4)(B), the revised tribal
			 energy resource
				agreement shall take effect, unless the Secretary disapproves the
			 revised
				tribal energy resource agreement under subparagraph
				(B).;(ii)in
			 subparagraph (B)—(I)by striking
			 (B) and all that follows through if— and
			 inserting the following:(B)DisapprovalThe
				Secretary shall disapprove a tribal energy resource agreement
			 submitted
				pursuant to paragraph (1) or (4)(B) only
				if—;(II)by striking
			 clause (i) and inserting the following:(i)the Secretary
				determines that the Indian tribe has not demonstrated that the
			 Indian tribe has
				sufficient capacity to regulate the development of the specific 1
			 or more
				energy resources identified for development under the tribal energy
			 resource
				agreement submitted by the Indian
				tribe;;(III)by
			 redesignating clause (iii) as clause (iv) and indenting appropriately;(IV)by striking
			 clause (ii) and inserting the following:(ii)a provision of
				the tribal energy resource agreement would violate applicable
			 Federal law
				(including regulations) or a treaty applicable to the Indian tribe;(iii)the tribal
				energy resource agreement does not include 1 or more provisions
			 required under
				subparagraph (D); or;
				and(V)in clause (iv)
			 (as redesignated by subclause (III))—(aa)in
			 the matter preceding subclause (I), by striking includes and all
			 that follows through section— and inserting does not
			 include provisions that, with respect to any lease, business agreement, or
			 right-of-way to which the tribal energy resource agreement applies—;
			 and(bb)in
			 subclause (XVI)(bb), by striking or tribal;(iii)in subparagraph
			 (C)—(I)in the matter
			 preceding clause (i), by inserting the approval of after
			 with respect to;(II)by striking
			 clause (ii) and inserting the following:(ii)the
				identification of mitigation measures, if any, that, in the
			 discretion of the
				Indian tribe, the Indian tribe might propose for incorporation into
			 the lease,
				business agreement, or
				right-of-way;;(III)in clause
			 (iii)(I), by striking proposed action and inserting
			 approval of the lease, business agreement, or
			 right-of-way;(IV)in clause (iv),
			 by striking and at the end;(V)in clause (v), by
			 striking the period at the end and inserting ; and; and(VI)by adding at the
			 end the following:(vi)the
				identification of specific classes or categories of actions, if
			 any, determined
				by the Indian tribe not to have significant environmental
				effects.;(iv)in
			 subparagraph (D)(ii), by striking subparagraph (B)(iii)(XVI) and
			 inserting subparagraph (B)(iv)(XV); and(v)by
			 adding at the end the following:(F)A tribal energy
				resource agreement that takes effect pursuant to this subsection
			 shall remain
				in effect to the extent any provision of the tribal energy resource
			 agreement
				is consistent with applicable Federal law (including regulations),
			 unless the
				tribal energy resource agreement is—(i)rescinded by the
				Secretary pursuant to paragraph (7)(D)(iii)(II); or(ii)voluntarily
				rescinded by the Indian tribe pursuant to the regulations
			 promulgated under
				paragraph (8)(B) (or successor regulations).(G)(i)The Secretary shall
				make a capacity determination under subparagraph (B)(i) not later
			 than 120 days
				after the date on which the Indian tribe submits to the Secretary
			 the tribal
				energy resource agreement of the Indian tribe pursuant to paragraph
			 (1), unless
				the Secretary and the Indian tribe mutually agree to an extension
			 of the time
				period for making the determination.(ii)Any determination that the Indian
				tribe lacks the requisite capacity shall be treated as a
			 disapproval under
				paragraph (4) and, not later than 10 days after the date of the
			 determination,
				the Secretary shall provide to the Indian tribe—(I)a detailed, written explanation of each
				reason for the determination; and(II)a description of the steps that the
				Indian tribe should take to demonstrate sufficient capacity.(H)Notwithstanding
				any other provision of this section, an Indian tribe shall be
			 considered to
				have demonstrated sufficient capacity under subparagraph (B)(i) to
			 regulate the
				development of the specific 1 or more energy resources of the
			 Indian tribe
				identified for development under the tribal energy resource
			 agreement submitted
				by the Indian tribe pursuant to paragraph (1) if—(i)the Secretary
				determines that—(I)the Indian tribe
				has carried out a contract or compact under title I or IV of the
			 Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.);
				and(II)for a period of
				not less than 3 consecutive years ending on the date on which the
			 Indian tribe
				submits the tribal energy resource agreement of the Indian tribe
			 pursuant to
				paragraph (1) or (4)(B), the contract or compact—(aa)has been carried
				out by the Indian tribe without material audit exceptions (or
			 without any
				material audit exceptions that were not corrected within the 3-year
			 period);
				and(bb)has included
				programs or activities relating to the management of tribal land;
			 or(ii)the Secretary
				fails to make the determination within the time allowed under
			 subparagraph
				(G)(i) (including any extension of time agreed to under that
				subparagraph).;(B)in paragraph (4),
			 by striking date of disapproval and all that follows through the
			 end of subparagraph (C) and inserting the
			 following:date of disapproval, provide the
			 Indian tribe with—(A)a detailed,
				written explanation of—(i)each reason for
				the disapproval; and(ii)the revisions or
				changes to the tribal energy resource agreement necessary to
			 address each
				reason; and(B)an opportunity to
				revise and resubmit the tribal energy resource
				agreement.;
				(C)in paragraph
			 (6)—(i)in
			 subparagraph (B)—(I)by striking
			 (B) Subject to and inserting the following:(B)Subject only
				to; and(II)by striking
			 subparagraph (D) and inserting subparagraphs (C) and
			 (D);(ii)in
			 subparagraph (C), in the matter preceding clause (i), by inserting to
			 perform the obligations of the Secretary under this section and before
			 to ensure; and(iii)in subparagraph
			 (D), by adding at the end the following:(iii)Nothing in this
				section absolves, limits, or otherwise affects the liability, if
			 any, of the
				United States for any—(I)term of any
				lease, business agreement, or right-of-way under this section that
			 is not a
				negotiated term; or(II)losses that are
				not the result of a negotiated term, including losses resulting
			 from the
				failure of the Secretary to perform an obligation of the Secretary
			 under this
				section.;
				and(D)in paragraph
			 (7)—(i)in
			 subparagraph (A), by striking has demonstrated and inserting
			 the Secretary determines has demonstrated with substantial
			 evidence;(ii)in
			 subparagraph (B), by striking any tribal remedy and inserting
			 all remedies (if any) provided under the laws of the Indian
			 tribe;(iii)in subparagraph
			 (D)—(I)in clause (i), by
			 striking determine and all that follows through the end of the
			 clause and inserting the
			 following:determine—(I)whether the petitioner is an interested
				party; and(II)if the petitioner is an interested party,
				whether the Indian tribe is not in compliance with the tribal
			 energy resource
				agreement as alleged in the
				petition.;(II)in clause (ii),
			 by striking determination and inserting
			 determinations; and(III)in clause
			 (iii), in the matter preceding subclause (I) by striking
			 agreement the first place it appears and all that follows
			 through , including and inserting agreement pursuant to
			 clause (i), the Secretary shall only take such action as the Secretary
			 determines necessary to address the claims of noncompliance made in the
			 petition, including;(iv)in
			 subparagraph (E)(i), by striking the manner in which and
			 inserting , with respect to each claim made in the petition,
			 how; and(v)by
			 adding at the end the following:(G)Notwithstanding
				any other provision of this paragraph, the Secretary shall dismiss
			 any petition
				from an interested party that has agreed with the Indian tribe to a
			 resolution
				of the claims presented in the petition of that
				party.;
				(5)by redesignating
			 subsection (g) as subsection (j); and(6)by inserting
			 after subsection (f) the following:(g)Financial
				assistance in lieu of activities by the Secretary(1)In
				generalAny amounts that the Secretary would otherwise expend to
				operate or carry out any program, function, service, or activity
			 (or any
				portion of a program, function, service, or activity) of the
			 Department that,
				as a result of an Indian tribe carrying out activities under a
			 tribal energy
				resource agreement, the Secretary does not expend, the Secretary
			 shall, at the
				request of the Indian tribe, make available to the Indian tribe in
			 accordance
				with this subsection.(2)Annual funding
				agreementsThe Secretary shall make the amounts described in
				paragraph (1) available to an Indian tribe through an annual
			 written funding
				agreement that is negotiated and entered into with the Indian tribe
			 that is
				separate from the tribal energy resource agreement.(3)Effect of
				appropriationsNotwithstanding paragraph (1)—(A)the provision of
				amounts to an Indian tribe under this subsection is subject to the
			 availability
				of appropriations; and(B)the Secretary
				shall not be required to reduce amounts for programs, functions,
			 services, or
				activities that serve any other Indian tribe to make amounts
			 available to an
				Indian tribe under this subsection.(4)Determination(A)In
				generalThe Secretary shall calculate the amounts under paragraph
				(1) in accordance with the regulations adopted under section 103(b)
			 of the
				Indian Tribal Energy Development and Self-Determination Act Amendments of 2014.(B)ApplicabilityThe
				effective date or implementation of a tribal energy resource
			 agreement under
				this section shall not be delayed or otherwise affected by—(i)a
				delay in the promulgation of regulations under section 103(b) of
			 the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014;(ii)the period of
				time needed by the Secretary to make the calculation required under
			 paragraph
				(1); or(iii)the adoption of
				a funding agreement under paragraph (2).(h)Certification
				of tribal energy development organization(1)In
				generalNot later than 90 days after the date on which an Indian
				tribe submits an application for certification of a tribal energy
			 development
				organization in accordance with regulations promulgated under
			 section 103(b) of
				the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, the Secretary shall
				approve or disapprove the application.(2)RequirementsThe
				Secretary shall approve an application for certification if—(A)(i)the Indian tribe has
				carried out a contract or compact under title I or IV of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.);
				and(ii)for a period of not less than 3
				consecutive years ending on the date on which the Indian tribe
			 submits the
				application, the contract or compact—(I)has been carried out by the Indian tribe
				without material audit exceptions (or without any material audit
			 exceptions
				that were not corrected within the 3-year period); and(II)has included programs or activities
				relating to the management of tribal land; and(B)(i)the tribal energy
				development organization is organized under the laws of the Indian
			 tribe and
				subject to the jurisdiction and authority of the Indian tribe;(ii)the majority of the interest in
				the tribal energy development organization is owned and controlled
			 by the
				Indian tribe (or the Indian tribe and 1 or more other Indian
			 tribes);
				and(iii)the organizing document of the
				tribal energy development organization requires that the Indian
			 tribe (or the
				Indian tribe and 1 or more other Indian tribes) own and control at
			 all times a
				majority of the interest in the tribal energy development
			 organization.(3)Action by
				SecretaryIf the Secretary approves an application for
				certification pursuant to paragraph (2), the Secretary shall, not
			 more than 10
				days after making the determination—(A)issue a
				certification stating that—(i)the tribal energy
				development organization is organized under the laws of the Indian
			 tribe and
				subject to the jurisdiction and authority of the Indian tribe;(ii)the majority of
				the interest in the tribal energy development organization is owned
			 and
				controlled by the Indian tribe (or the Indian tribe and 1 or more
			 other Indian
				tribes);(iii)the organizing
				document of the tribal energy development organization requires
			 that the Indian
				tribe (or the Indian tribe and 1 or more other Indian tribes) own
			 and control
				at all times a majority of the interest in the tribal energy
			 development
				organization; and(iv)the
				certification is issued pursuant this subsection;(B)deliver a copy of
				the certification to the Indian tribe; and(C)publish the
				certification in the Federal Register.(i)Sovereign
				immunityNothing in this section waives the sovereign immunity of
				an Indian
				tribe..(b)RegulationsNot
			 later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, the Secretary shall
			 promulgate or update any regulations that are necessary to implement this
			 section, including provisions to implement—(1)section 2604(g)
			 of the Energy Policy Act of 1992 (25 U.S.C. 3504(g)) including the manner
			 in
			 which the Secretary, at the request of an Indian tribe, shall—(A)identify the
			 programs, functions, services, and activities (or any portions of
			 programs,
			 functions, services, or activities) that the Secretary will not have to
			 operate
			 or carry out as a result of the Indian tribe carrying out activities under
			 a
			 tribal energy resource agreement;(B)identify the
			 amounts that the Secretary would have otherwise expended to operate or
			 carry
			 out each program, function, service, and activity (or any portion of a
			 program,
			 function, service, or activity) identified pursuant to subparagraph (A);
			 and(C)provide to the
			 Indian tribe a list of the programs, functions, services, and activities
			 (or
			 any portions of programs, functions, services, or activities) identified
			 pursuant subparagraph (A) and the amounts associated with each program,
			 function, service, and activity (or any portion of a program, function,
			 service, or activity) identified pursuant to subparagraph (B); and(2)section 2604(h)
			 of the Energy Policy Act of 1992 (25 U.S.C. 3504(h)), including the
			 process to
			 be followed by, and any applicable criteria and documentation required
			 for, an
			 Indian tribe to request and obtain the certification described in that
			 section.104.Technical assistance
			 for Indian tribal governmentsSection 2602(b) of the Energy Policy Act of
			 1992 (25 U.S.C. 3502(b)) is amended—(1)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			 and(2)by inserting after
			 paragraph (2) the following:(3)Technical and
				scientific resourcesIn addition to providing grants to Indian
				tribes under this subsection, the Secretary shall collaborate with
			 the
				Directors of the National Laboratories in making the full array of
			 technical
				and scientific resources of the Department of Energy available for
			 tribal
				energy activities and
				projects..105.Conforming
			 amendments(a)Definition of tribal
			 energy development organizationSection 2601 of the Energy Policy
			 Act of 1992 (25 U.S.C. 3501) is amended by striking paragraph (11) and
			 inserting the following:(11)The term tribal
				energy development organization means—(A)any enterprise,
				partnership, consortium, corporation, or other type of business
			 organization
				that is engaged in the development of energy resources and is
			 wholly owned by
				an Indian tribe (including an organization incorporated pursuant to
			 section 17
				of the Indian Reorganization Act of 1934 (25 U.S.C. 477) or section
			 3 of the
				Act of June 26, 1936 (25 U.S.C. 503) (commonly known as the Oklahoma
				Indian Welfare Act)); or(B)any organization of 2 or
				more entities, at least 1 of which is an Indian tribe, that has the
			 written
				consent of the governing bodies of all Indian tribes participating
			 in the
				organization to apply for a grant, loan, or other assistance under
			 section 2602
				or to enter into a lease or business agreement with, or acquire a
			 right-of-way
				from, an Indian tribe pursuant to subsection (a)(2)(A)(ii) or
			 (b)(2)(B) of
				section
				2604..(b)Indian tribal energy
			 resource developmentSection 2602 of the Energy Policy Act of
			 1992 (25 U.S.C. 3502) is amended—(1)in subsection (a)—(A)in paragraph (1), by
			 striking tribal energy resource development organizations and
			 inserting tribal energy development organizations; and(B)in paragraph (2), by
			 striking tribal energy resource development organizations each
			 place it appears and inserting tribal energy development
			 organizations; and(2)in subsection (b)(2), by
			 striking tribal energy resource development organization and
			 inserting tribal energy development organization.(c)Wind and hydropower
			 feasibility studySection 2606(c)(3) of the Energy Policy Act of
			 1992 (25 U.S.C. 3506(c)(3)) is amended by striking energy resource
			 development and inserting energy development.(d)Conforming
			 amendmentsSection 2604(e) of the Energy Policy Act of 1992 (25
			 U.S.C. 3504(e)) is amended—(1)in paragraph (1)—(A)by striking (1) On
			 the date and inserting the following:(1)In
				generalOn the date;
				and(B)by striking for
			 approval;(2)in paragraph (2)(B)(iv)
			 (as redesignated by section 4(a)(4)(A)(ii)(III))—(A)in subclause (XIV), by
			 inserting and after the semicolon at the end;(B)by striking subclause
			 (XV); and(C)by redesignating
			 subclause (XVI) as subclause (XV);(3)in paragraph (3)—(A)by striking (3)
			 The Secretary and inserting the following:(3)Notice and comment;
				Secretarial reviewThe
				Secretary;
				and(B)by striking for
			 approval;(4)in paragraph (4), by
			 striking (4) If the Secretary and inserting the
			 following:(4)Action in case of
				disapprovalIf the
				Secretary;
				(5)in paragraph (5)—(A)by striking (5) If
			 an Indian tribe and inserting the following:(5)Provision of documents
				to SecretaryIf an Indian
				tribe;
				and(B)in the matter preceding
			 subparagraph (A), by striking approved and inserting in
			 effect;(6)in paragraph (6)—(A)by striking (6)(A)
			 In carrying out and inserting the following:(6)Secretarial obligations
				and effect of section(A)In carrying
				out;(B)in subparagraph (A), by
			 indenting clauses (i) and (ii) appropriately;(C)in subparagraph (B), by
			 striking approved and inserting in effect;
			 and(D)in subparagraph
			 (D)—(i)in clause (i), by
			 striking an approved tribal energy resource agreement and
			 inserting a tribal energy resource agreement in effect under this
			 section; and(ii)in clause (ii), by
			 striking approved by the Secretary and inserting in
			 effect; and(7)in paragraph (7)—(A)by striking (7)(A)
			 In this paragraph and inserting the following:(7)Petitions by interested
				parties(A)In this
				paragraph;(B)in subparagraph (A), by
			 striking approved by the Secretary and inserting in
			 effect;(C)in subparagraph (B), by
			 striking approved by the Secretary and inserting in
			 effect; and(D)in subparagraph
			 (D)(iii)—(i)in subclause (I), by
			 striking approved; and(ii)in subclause
			 (II)—(I)by striking
			 approval of in the first place it appears; and(II)by striking
			 subsection (a) or (b) and inserting subsection
			 (a)(2)(A)(i) or (b)(2)(A).IIMiscellaneous
			 amendments201.Issuance of
			 preliminary permits or licenses(a)In
			 generalSection 7(a) of the Federal Power Act (16 U.S.C. 800(a))
			 is amended by striking States and municipalities and inserting
			 States, Indian tribes, and municipalities.(b)ApplicabilityThe
			 amendment made by subsection (a) shall not affect—(1)any preliminary
			 permit or original license issued before the date of enactment of the
			 Indian Tribal Energy Development and Self-Determination Act Amendments of 2014; or(2)an application
			 for an original license, if the Commission has issued a notice accepting
			 that
			 application for filing pursuant to section 4.32(d) of title 18, Code of
			 Federal
			 Regulations (or successor regulations), before the date of enactment of
			 the
			 Indian Tribal Energy Development and Self-Determination Act Amendments of 2014.(c)Definition of
			 Indian tribeFor purposes of section 7(a) of the Federal Power
			 Act (16 U.S.C. 800(a)) (as amended by subsection (a)), the term Indian
			 tribe has the meaning given the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).202.Tribal biomass
			 demonstration project(a)PurposeThe
			 purpose of this section is to establish a biomass demonstration project
			 for
			 federally recognized Indian tribes and Alaska Native corporations to
			 promote
			 biomass energy production.(b)Tribal biomass
			 demonstration projectThe Tribal Forest Protection Act of 2004
			 (Public Law 108–278; 118 Stat. 868) is amended—(1)in section 2(a), by
			 striking In this section and inserting In this
			 Act; and(2)by adding at the end the following:3.Tribal biomass
				demonstration project(a)Stewardship contracts
				or similar agreementsFor each of fiscal years 2015 through 2019,
				the Secretary shall enter into stewardship contracts or similar
			 agreements
				(excluding direct service contracts) with Indian tribes to carry
			 out
				demonstration projects to promote biomass energy production
			 (including biofuel,
				heat, and electricity generation) on Indian forest land and in
			 nearby
				communities by providing reliable supplies of woody biomass from
			 Federal
				land.(b)Demonstration
				projectsIn each fiscal year for which projects are authorized,
				at least 4 new demonstration projects that meet the eligibility
			 criteria
				described in subsection (c) shall be carried out under contracts or
			 agreements
				described in subsection (a).(c)Eligibility
				criteriaTo be eligible to enter into a contract or agreement
				under this section, an Indian tribe shall submit to the Secretary
			 an
				application—(1)containing such
				information as the Secretary may require; and(2)that includes a
				description of—(A)the Indian forest land or
				rangeland under the jurisdiction of the Indian tribe; and(B)the demonstration project
				proposed to be carried out by the Indian tribe.(d)SelectionIn
				evaluating the applications submitted under subsection (c), the
			 Secretary
				shall—(1)take into
				consideration—(A)the factors set forth in
				paragraphs (1) and (2) of section 2(e); and(B)whether a proposed
				project would—(i)increase the availability
				or reliability of local or regional energy;(ii)enhance the economic
				development of the Indian tribe;(iii)result in or improve
				the connection of electric power transmission facilities serving
			 the Indian
				tribe with other electric transmission facilities;(iv)improve the forest
				health or watersheds of Federal land or Indian forest land or
			 rangeland;(v)demonstrate new
				investments in infrastructure; or(vi)otherwise promote the
				use of woody biomass; and(2)exclude from
				consideration any merchantable logs that have been identified by
			 the Secretary
				for commercial sale.(e)ImplementationThe
				Secretary shall—(1)ensure that the criteria
				described in subsection (c) are publicly available by not later
			 than 120 days
				after the date of enactment of this section; and(2)to the maximum extent
				practicable, consult with Indian tribes and appropriate intertribal
				organizations likely to be affected in developing the application
			 and otherwise
				carrying out this section.(f)ReportNot
				later than September 20, 2017, the Secretary shall submit to
			 Congress a report
				that describes, with respect to the reporting period—(1)each individual tribal
				application received under this section; and(2)each contract and
				agreement entered into pursuant to this section.(g)Incorporation of
				management plansIn carrying out a contract or agreement under
				this section, on receipt of a request from an Indian tribe, the
			 Secretary shall
				incorporate into the contract or agreement, to the maximum extent
			 practicable,
				management plans (including forest management and integrated
			 resource
				management plans) in effect on the Indian forest land or rangeland
			 of the
				respective Indian tribe.(h)TermA
				contract or agreement entered into under this section—(1)shall be for a term of
				not more than 20 years; and(2)may be renewed in
				accordance with this section for not more than an additional 10
				years..(c)Alaska Native
			 Corporation biomass demonstration project(1)DefinitionsIn
			 this subsection:(A)Alaska Native
			 corporationThe term Alaska Native corporation has
			 the meaning given the term Native Corporation in section 3 of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(B)Federal
			 landThe term Federal land means—(i)land of the National
			 Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))) administered
			 by
			 the Secretary of Agriculture, acting through the Chief of the Forest
			 Service;
			 and(ii)public lands (as defined
			 in section 103 of the Federal Land Policy Management Act of 1976 (43
			 U.S.C.
			 1702)), the surface of which is administered by the Secretary of the
			 Interior,
			 acting through the Director of the Bureau of Land Management.(C)Forest
			 landThe term forest land means land that—(i)is conveyed to an Alaska
			 Native corporation pursuant to the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.); and(ii)(I)is considered chiefly
			 valuable for the production of forest products or to maintain watershed or
			 other land values enhanced by a forest cover (including commercial and
			 noncommercial timberland and woodland), regardless of whether a formal
			 inspection and land classification action has been taken; or(II)formerly had a forest or
			 vegetative cover that is capable of restoration.(D)SecretaryThe
			 term Secretary means—(i)the Secretary of
			 Agriculture, with respect to land under the jurisdiction of the Forest
			 Service;
			 and(ii)the Secretary of the
			 Interior, with respect to land under the jurisdiction of the Bureau of
			 Land
			 Management.(2)AgreementsFor
			 each of fiscal years 2015 through 2019, the Secretary shall enter into a
			 stewardship contract or similar agreement (excluding a direct service
			 contract)
			 with 1 or more Alaska Native corporations to carry out a demonstration
			 project
			 to promote biomass energy production (including biofuel, heat, and
			 electricity
			 generation) on forest land of the Alaska Native corporations and in nearby
			 communities by providing reliable supplies of woody biomass from Federal
			 land.(3)Demonstration
			 projectsIn each fiscal year for which projects are authorized,
			 at least 1 new demonstration project that meets the eligibility criteria
			 described in paragraph (4) shall be carried out under contracts or
			 agreements
			 described in paragraph (2).(4)Eligibility
			 criteriaTo be eligible to enter into a contract or agreement
			 under this subsection, an Alaska Native corporation shall submit to the
			 Secretary an application—(A)containing such
			 information as the Secretary may require; and(B)that includes a
			 description of—(i)the forest land or
			 rangeland under the jurisdiction of the Alaska Native corporation; and(ii)the demonstration
			 project proposed to be carried out by the Alaska Native corporation.(5)SelectionIn
			 evaluating the applications submitted under paragraph (4), the Secretary
			 shall—(A)take into consideration
			 whether a proposed project would—(i)increase the availability
			 or reliability of local or regional energy;(ii)enhance the economic
			 development of the Alaska Native corporation;(iii)result in or improve
			 the connection of electric power transmission facilities serving the
			 Alaska
			 Native corporation with other electric transmission facilities;(iv)improve the forest
			 health or watersheds of Federal land or Alaska Native corporation forest
			 land
			 or rangeland;(v)demonstrate new
			 investments in infrastructure; or(vi)otherwise promote the
			 use of woody biomass; and(B)exclude from
			 consideration any merchantable logs that have been identified by the
			 Secretary
			 for commercial sale.(6)ImplementationThe
			 Secretary shall—(A)ensure that the criteria
			 described in paragraph (4) are publicly available by not later than 120
			 days
			 after the date of enactment of this subsection; and(B)to the maximum extent
			 practicable, consult with Alaska Native corporations and appropriate
			 Alaska
			 Native organizations likely to be affected in developing the application
			 and
			 otherwise carrying out this subsection.(7)ReportNot
			 later than September 20, 2017, the Secretary shall submit to Congress a
			 report
			 that describes, with respect to the reporting period—(A)each individual
			 application received under this subsection; and(B)each contract and
			 agreement entered into pursuant to this subsection.(8)TermA
			 contract or agreement entered into under this subsection—(A)shall be for a term of
			 not more than 20 years; and(B)may be renewed in
			 accordance with this subsection for not more than an additional 10
			 years.203.Weatherization
			 programSection 413(d) of the
			 Energy Conservation and Production Act (42 U.S.C. 6863(d)) is amended—(1)by striking
			 paragraph (1) and inserting the following:(1)Reservation of
				amounts(A)In
				generalSubject to subparagraph (B) and notwithstanding any other
				provision of this part, the Secretary shall reserve from amounts
			 that would
				otherwise be allocated to a State under this part not less than 100
			 percent,
				but not more than 150 percent, of an amount which bears the same
			 proportion to
				the allocation of that State for the applicable fiscal year as the
			 population
				of all low-income members of an Indian tribe in that State bears to
			 the
				population of all low-income individuals in that State.(B)RestrictionsSubparagraph
				(A) shall apply only if—(i)the tribal
				organization serving the low-income members of the applicable
			 Indian tribe
				requests that the Secretary make a grant directly; and(ii)the Secretary
				determines that the low-income members of the applicable Indian
			 tribe would be
				equally or better served by making a grant directly than a grant
			 made to the
				State in which the low-income members
				reside.;
				(2)in paragraph
			 (2)—(A)by striking
			 The sums and inserting Administration.—The amounts;(B)by striking
			 on the basis of his determination;(C)by striking
			 individuals for whom such a determination has been made and
			 inserting low-income members of the Indian tribe; and(D)by striking
			 he and inserting the Secretary; and(3)in paragraph (3),
			 by striking In order and inserting Application.—In
			 order.204.Appraisals(a)In
			 generalTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C.
			 3501 et seq.) is amended by adding at the end the following:2607.Appraisals(a)In
				generalFor any transaction that requires approval of the
				Secretary and involves mineral or energy resources held in trust by
			 the United
				States for the benefit of an Indian tribe or by an Indian tribe
			 subject to
				Federal restrictions against alienation, any appraisal relating to
			 fair market
				value of those resources required to be prepared under applicable
			 law may be
				prepared by—(1)the Secretary;(2)the affected Indian
				tribe; or(3)a certified, third-party
				appraiser pursuant to a contract with the Indian tribe.(b)Secretarial review and
				approvalNot later than 45 days after the date on which the
				Secretary receives an appraisal prepared by or for an Indian tribe
			 under
				paragraph (2) or (3) of subsection (a), the Secretary shall—(1)review the appraisal;
				and(2)approve the appraisal
				unless the Secretary determines that the appraisal fails to meet
			 the standards
				set forth in regulations promulgated under subsection (d).(c)Notice of
				DisapprovalIf the Secretary determines that an appraisal
				submitted for approval under subsection (b) should be disapproved,
			 the
				Secretary shall give written notice of the disapproval to the
			 Indian tribe and
				a description of—(1)each reason for the
				disapproval; and(2)how the appraisal should
				be corrected or otherwise cured to meet the applicable standards
			 set forth in
				the regulations promulgated under subsection (d).(d)RegulationsThe
				Secretary shall promulgate regulations to carry out this section,
			 including
				standards the Secretary shall use for approving or disapproving the
			 appraisal
				described in subsection
				(a)..205.Leases of restricted
			 lands for Navajo Nation(a)In
			 generalSubsection (e)(1) of
			 the first section of the Act of August 9, 1955 (commonly known as the
			 Long-Term Leasing Act) (25 U.S.C. 415(e)(1)), is amended—(1)by striking ,
			 except a lease for and inserting , including a lease
			 for;(2)by striking subparagraph
			 (A) and inserting the following:(A)in the case of a business
				or agricultural lease, 99
				years;;(3)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and(4)by adding at the end the
			 following:(C)in the case of a lease
				for the exploration, development, or extraction of any mineral
			 resource
				(including geothermal resources), 25 years, except that—(i)any such lease may
				include an option to renew for 1 additional term of not to exceed
			 25 years;
				and(ii)any such lease for the
				exploration, development, or extraction of an oil or gas resource
			 shall be for
				a term of not to exceed 10 years, plus such additional period as
			 the Navajo
				Nation determines to be appropriate in any case in which an oil or
			 gas resource
				is produced in a paying
				quantity..(b)GAO
			 reportNot later than 5 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall prepare and submit
			 to
			 Congress a report describing the progress made in carrying out the
			 amendment
			 made by subsection (a)(4).1.Short titleThis Act may be cited as the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014.2.Table of
			 contentsThe table of contents
			 for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.TITLE I—Indian tribal energy development and self-determination act amendmentsSec. 101. Indian tribal energy resource development.Sec. 102. Indian tribal energy resource regulation.Sec. 103. Tribal energy resource agreements.Sec. 104. Technical assistance for Indian tribal governments.Sec. 105. Conforming amendments.Sec. 106. Indian energy efficiency.TITLE II—Miscellaneous amendmentsSec. 201. Issuance of preliminary permits or licenses.Sec. 202. Tribal biomass demonstration project.Sec. 203. Weatherization program.Sec. 204. Appraisals.Sec. 205. Leases of restricted lands for Navajo Nation.Sec. 206. Extension of tribal lease period for the Crow Tribe of Montana.Sec. 207. Trust status of lease payments.IIndian tribal
			 energy development and self-determination act amendments101.Indian tribal
			 energy resource development(a)In
			 generalSection 2602(a) of the Energy Policy Act of 1992 (25
			 U.S.C. 3502(a)) is amended—(1)in paragraph
			 (2)—(A)in subparagraph
			 (C), by striking and after the semicolon;(B)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and(C)by adding at the
			 end the following:(E)consult with each
				applicable Indian tribe before adopting or approving a well spacing
			 program or
				plan applicable to the energy resources of that Indian tribe or the
			 members of
				that Indian tribe.;
				and(2)by adding at the
			 end the following:(4)Planning(A)In
				generalIn carrying out the program established by paragraph (1),
				the Secretary shall provide technical assistance to interested
			 Indian tribes to
				develop energy plans, including—(i)plans for
				electrification;(ii)plans for oil
				and gas permitting, renewable energy permitting, energy efficiency,
			 electricity
				generation, transmission planning, water planning, and other
			 planning relating
				to energy issues;(iii)plans for the
				development of energy resources and to ensure the protection of
			 natural,
				historic, and cultural resources; and(iv)any other plans
				that would assist an Indian tribe in the development or use of
			 energy
				resources.(B)CooperationIn
				establishing the program under paragraph (1), the Secretary shall
			 work in
				cooperation with the Office of Indian Energy Policy and Programs of
			 the
				Department of
				Energy..(b)Department of
			 Energy Indian energy education planning and management assistance
			 programSection 2602(b)(2) of the Energy Policy Act of 1992 (25
			 U.S.C. 3502(b)(2)) is amended—(1)in the matter
			 preceding subparagraph (A), by inserting , intertribal
			 organization, after Indian tribe;(2)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and(3)by inserting
			 after subparagraph (B) the following:(C)activities to
				increase the capacity of Indian tribes to manage energy development
			 and energy
				efficiency
				programs;.(c)Department of
			 Energy loan guarantee programSection 2602(c) of the Energy
			 Policy Act of 1992 (25 U.S.C. 3502(c)) is amended—(1)in paragraph (1),
			 by inserting or a tribal energy development organization after
			 Indian tribe;(2)in paragraph
			 (3)—(A)in the matter
			 preceding subparagraph (A), by striking guarantee and inserting
			 guaranteed;(B)in subparagraph
			 (A), by striking or;(C)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and(D)by adding at the
			 end the following:(C)a tribal energy
				development organization, from funds of the tribal energy
			 development
				organization.;
				and(3)in paragraph (5),
			 by striking The Secretary of Energy may and inserting Not
			 later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, the Secretary of Energy
			 shall.102.Indian tribal
			 energy resource regulationSection 2603(c) of the Energy Policy Act of
			 1992 (25 U.S.C. 3503(c)) is amended—(1)in paragraph (1),
			 by striking on the request of an Indian tribe, the Indian tribe
			 and inserting on the request of an Indian tribe or a tribal energy
			 development organization, the Indian tribe or tribal energy development
			 organization; and(2)in paragraph
			 (2)(B), by inserting or tribal energy development organization
			 after Indian tribe.103.Tribal energy
			 resource agreements(a)AmendmentSection
			 2604 of the Energy Policy Act of 1992 (25 U.S.C. 3504) is amended—(1)in subsection
			 (a)—(A)in paragraph
			 (1)—(i)in
			 subparagraph (A), by striking or after the semicolon at the
			 end;(ii)in
			 subparagraph (B)—(I)by striking
			 clause (i) and inserting the following:(i)an electric
				production, generation, transmission, or distribution facility
			 (including a
				facility that produces electricity from renewable energy resources)
			 located on
				tribal land; or;
				and(II)in clause
			 (ii)—(aa)by
			 inserting , at least a portion of which have been after
			 energy resources;(bb)by
			 inserting or produced from after developed on;
			 and(cc)by
			 striking and after the semicolon at the end and inserting
			 or; and(iii)by adding at
			 the end the following:(C)pooling,
				unitization, or communitization of the energy mineral resources of
			 the Indian
				tribe located on tribal land with any other energy mineral resource
			 (including
				energy mineral resources owned by the Indian tribe or an individual
			 Indian in
				fee, trust, or restricted status or by any other persons or
			 entities) if the
				owner of the resources has consented or consents to the pooling,
			 unitization,
				or communitization of the other resources under any lease or
			 agreement;
				and;
				and(B)by striking
			 paragraph (2) and inserting the following:(2)a lease or
				business agreement described in paragraph (1) shall not require
			 review by, or
				the approval of, the Secretary under section 2103 of the Revised
			 Statutes (25
				U.S.C. 81), or any other provision of law, if the lease or business
				agreement—(A)was
				executed—(i)in accordance
				with the requirements of a tribal energy resource agreement in
			 effect under
				subsection (e) (including the periodic review and evaluation of the
			 activities
				of the Indian tribe under the agreement, to be conducted pursuant
			 to
				subparagraphs (D) and (E) of subsection (e)(2)); or(ii)by the Indian
				tribe and a tribal energy development organization—(I)for which the
				Indian tribe has obtained certification pursuant to subsection (h);
			 and(II)the majority of
				the interest in which is, and continues to be throughout the full
			 term or
				renewal term (if any) of the lease or business agreement, owned and
			 controlled
				by the Indian tribe (or the Indian tribe and 1 or more other Indian
			 tribes the tribal land of which is being developed);
				and(B)has a term that
				does not exceed—(i)30 years;
				or(ii)in the case of a
				lease for the production of oil resources, gas resources, or both,
			 10 years and
				as long thereafter as oil or gas is produced in paying
				quantities.;(2)by striking
			 subsection (b) and inserting the following:(b)Rights-of-WayAn
				Indian tribe may grant a right-of-way over tribal land without
			 review or
				approval by the Secretary if the right-of-way—(1)serves—(A)an electric
				production, generation, transmission, or distribution facility
			 (including a
				facility that produces electricity from renewable energy resources)
			 located on
				tribal land;(B)a facility
				located on tribal land that extracts, produces, processes, or
			 refines energy
				resources; or(C)the purposes, or
				facilitates in carrying out the purposes, of any lease or agreement
			 entered
				into for energy resource development on tribal land; and(2)was
				executed—(A)in accordance
				with the requirements of a tribal energy resource agreement in
			 effect under
				subsection (e) (including the periodic review and evaluation of the
			 activities
				of the Indian tribe under the agreement, to be conducted pursuant
			 to
				subparagraphs (D) and (E) of subsection (e)(2)); or(B)by the Indian
				tribe and a tribal energy development organization—(i)for which the
				Indian tribe has obtained certification pursuant to subsection (h);
			 and(ii)the majority of
				the interest in which is, and continues to be throughout the full
			 term or
				renewal term (if any) of the right-of-way, owned and controlled by
			 the Indian
				tribe (or the Indian tribe and 1 or more other Indian tribes the
			 tribal land of which is being developed); and(3)has a term that
				does not exceed 30
				years.;(3)by striking
			 subsection (d) and inserting the following:(d)ValidityNo
				lease or business agreement entered into, or right-of-way granted,
			 pursuant to
				this section shall be valid unless the lease, business agreement,
			 or
				right-of-way is authorized by subsection (a) or
				(b).; (4)in subsection
			 (e)—(A)by striking paragraph (1) and inserting the following:(1)In generalOn or after  the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, an Indian tribe may submit to the Secretary a tribal energy
			 resource agreement governing leases, business agreements, and
			 rights-of-way under this section.; (B)in paragraph
			 (2)—(i)by
			 striking (2)(A) and all that follows through the end of
			 subparagraph (A) and inserting the following:(2)Procedure(A)Effective
				date(i)In
				generalOn the date that is 271 days after the date on which the
				Secretary receives a tribal energy resource agreement from an
			 Indian tribe
				under paragraph (1), the tribal energy resource agreement shall
			 take effect,
				unless the Secretary disapproves the tribal energy resource
			 agreement under
				subparagraph (B).(ii)Revised tribal
				energy resource agreementOn the date that is 91 days after the
				date on which the Secretary receives a revised tribal energy
			 resource agreement
				from an Indian tribe under paragraph (4)(B), the revised tribal
			 energy resource
				agreement shall take effect, unless the Secretary disapproves the
			 revised
				tribal energy resource agreement under subparagraph
				(B).;(ii)in
			 subparagraph (B)—(I)by striking
			 (B) and all that follows through if— and
			 inserting the following:(B)DisapprovalThe
				Secretary shall disapprove a tribal energy resource agreement
			 submitted
				pursuant to paragraph (1) or (4)(B) only
				if—;(II)by striking
			 clause (i) and inserting the following:(i)the Secretary
				determines that the Indian tribe has not demonstrated that the
			 Indian tribe has
				sufficient capacity to regulate the development of the specific 1
			 or more
				energy resources identified for development under the tribal energy
			 resource
				agreement submitted by the Indian
				tribe;;(III)by
			 redesignating clause (iii) as clause (iv) and indenting appropriately;(IV)by striking
			 clause (ii) and inserting the following:(ii)a provision of
				the tribal energy resource agreement would violate applicable
			 Federal law
				(including regulations) or a treaty applicable to the Indian tribe;(iii)the tribal
				energy resource agreement does not include 1 or more provisions
			 required under
				subparagraph (D); or;
				and(V)in clause (iv)
			 (as redesignated by subclause (III))—(aa)in
			 the matter preceding subclause (I), by striking includes and all
			 that follows through section— and inserting does not
			 include provisions that, with respect to any lease, business agreement, or
			 right-of-way to which the tribal energy resource agreement applies—;
			 and(bb)in
			 subclause (XVI)(bb), by striking or tribal;(iii)in subparagraph
			 (C)—(I)in the matter
			 preceding clause (i), by inserting the approval of after
			 with respect to;(II)by striking
			 clause (ii) and inserting the following:(ii)the
				identification of mitigation measures, if any, that, in the
			 discretion of the
				Indian tribe, the Indian tribe might propose for incorporation into
			 the lease,
				business agreement, or
				right-of-way;;(III)in clause
			 (iii)(I), by striking proposed action and inserting
			 approval of the lease, business agreement, or
			 right-of-way;(IV)in clause (iv),
			 by striking and at the end;(V)in clause (v), by
			 striking the period at the end and inserting ; and; and(VI)by adding at the
			 end the following:(vi)the
				identification of specific classes or categories of actions, if
			 any, determined
				by the Indian tribe not to have significant environmental
				effects.;(iv)in
			 subparagraph (D)(ii), by striking subparagraph (B)(iii)(XVI) and
			 inserting subparagraph (B)(iv)(XV); and(v)by
			 adding at the end the following:(F)A tribal energy
				resource agreement that takes effect pursuant to this subsection
			 shall remain
				in effect to the extent any provision of the tribal energy resource
			 agreement
				is consistent with applicable Federal law (including regulations),
			 unless the
				tribal energy resource agreement is—(i)rescinded by the
				Secretary pursuant to paragraph (7)(D)(iii)(II); or(ii)voluntarily
				rescinded by the Indian tribe pursuant to the regulations
			 promulgated under
				paragraph (8)(B) (or successor regulations).(G)(i)The Secretary shall
				make a preliminary capacity determination under subparagraph (B)(i)
			 not later
			 than 120 days
				after the date on which the Indian tribe submits to the Secretary
			 the tribal energy resource agreement of the Indian tribe pursuant to
			 paragraph
			 (1), unless
				the Secretary and the Indian tribe mutually agree to an extension
			 of the time
				period for making the determination.(ii)Any determination (including any preliminary determination) that the Indian
				tribe lacks the requisite capacity shall be treated as a
			 disapproval under
				paragraph (4) and, not later than 10 days after the date of the
			 determination,
				the Secretary shall provide to the Indian tribe—(I)a detailed, written explanation of each
				reason for the determination; and(II)a description of the steps that the
				Indian tribe should take to demonstrate sufficient capacity.(H)Notwithstanding
				any other provision of this section, an Indian tribe shall be
			 considered to
				have demonstrated sufficient capacity under subparagraph (B)(i) to
			 regulate the
				development of the specific 1 or more energy resources of the
			 Indian tribe
				identified for development under the tribal energy resource
			 agreement submitted
				by the Indian tribe pursuant to paragraph (1) if—(i)the Secretary
				determines that—(I)(aa)the Indian tribe
				has carried out a contract or compact under title I or IV of the
			 Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.);
				and(bb)for a period of
				not less than 3 consecutive years ending on the date on which the
			 Indian tribe
				submits the tribal energy resource agreement of the Indian tribe
			 pursuant to
				paragraph (1) or (4)(B), the contract or compact—(AA)has been carried
				out by the Indian tribe without material audit exceptions (or
			 without any
				material audit exceptions that were not corrected within the 3-year
			 period);
				and(BB)has included
				programs or activities relating to the management of the
			 environment, tribal land, realty, or natural resources;
			 or(II)the Indian tribe has carried out approval of surface leases under subsection (h) of the first
			 section of the Act of August 9, 1955 (commonly known as the Long-Term Leasing Act) (25 U.S.C. 415(h)) for the previous calendar year without a finding of a compliance violation
			 under paragraph (8)(B) of that subsection; or(ii)the Secretary
				fails to make the preliminary determination within the time allowed
			 under
			 subparagraph
				(G)(i) (including any extension of time agreed to under that
				subparagraph).;(C)in paragraph (4),
			 by striking date of disapproval and all that follows through the
			 end of subparagraph (C) and inserting the
			 following:date of disapproval, provide the
			 Indian tribe with—(A)a detailed,
				written explanation of—(i)each reason for
				the disapproval; and(ii)the revisions or
				changes to the tribal energy resource agreement necessary to
			 address each
				reason; and(B)an opportunity to
				revise and resubmit the tribal energy resource
				agreement.;
				(D)in paragraph
			 (6)—(i)in
			 subparagraph (B)—(I)by striking
			 (B) Subject to and inserting the following:(B)Subject only
				to; and(II)by striking
			 subparagraph (D) and inserting subparagraphs (C) and
			 (D);(ii)in
			 subparagraph (C), in the matter preceding clause (i), by inserting to
			 perform the obligations of the Secretary under this section and before
			 to ensure; and(iii)in subparagraph
			 (D), by adding at the end the following:(iii)Nothing in this
				section absolves, limits, or otherwise affects the liability, if
			 any, of the
				United States for any—(I)term of any
				lease, business agreement, or right-of-way under this section that
			 is not a
				negotiated term; or(II)losses that are
				not the result of a negotiated term, including losses resulting
			 from the
				failure of the Secretary to perform an obligation of the Secretary
			 under this
				section.;(E)in paragraph
			 (7)—(i)in
			 subparagraph (A), by striking has demonstrated and inserting
			 the Secretary determines has demonstrated with substantial
			 evidence;(ii)in
			 subparagraph (B), by striking any tribal remedy and inserting
			 all remedies (if any) provided under the laws of the Indian
			 tribe;(iii)in subparagraph
			 (D)—(I)in clause (i), by
			 striking determine and all that follows through the end of the
			 clause and inserting the
			 following:determine—(I)whether the petitioner is an interested
				party; and(II)if the petitioner is an interested party,
				whether the Indian tribe is not in compliance with the tribal
			 energy resource
				agreement as alleged in the
				petition.;(II)in clause (ii),
			 by striking determination and inserting
			 determinations; and(III)in clause
			 (iii), in the matter preceding subclause (I) by striking
			 agreement the first place it appears and all that follows
			 through , including and inserting agreement pursuant to
			 clause (i), the Secretary shall only take such action as the Secretary
			 determines necessary to address the claims of noncompliance made in the
			 petition, including;(iv)in
			 subparagraph (E)(i), by striking the manner in which and
			 inserting , with respect to each claim made in the petition,
			 how; and(v)by
			 adding at the end the following:(G)Notwithstanding
				any other provision of this paragraph, the Secretary shall dismiss
			 any petition
				from an interested party that has agreed with the Indian tribe to a
			 resolution
				of the claims presented in the petition of that
				party.;
				(F)in paragraph (8)(B)—(i)in clause (i), by striking and at the end;(ii)in clause (ii), by adding and after the semicolon; and(iii)by adding at the end the following:(iii)amend an approved tribal energy resource agreement to assume authority for approving leases,
			 business agreements, or rights-of-way for development of another energy
			 resource that is not included in an approved tribal energy resource
			 agreement
			 without being required to apply for a new tribal energy resource
			 agreement; and(G)by adding at the end the following:(9)EffectNothing in this section authorizes the Secretary to deny a tribal energy resource agreement or
			 any amendment to a tribal energy resource agreement, or to limit the
			 effect or implementation of this section, due
			 to lack of promulgated regulations.;(5)by redesignating
			 subsection (g) as subsection (j); and(6)by inserting
			 after subsection (f) the following:(g)Financial
				assistance in lieu of activities by the Secretary(1)In
				generalAny amounts that the Secretary would otherwise expend to
				operate or carry out any program, function, service, or activity
			 (or any
				portion of a program, function, service, or activity) of the
			 Department that,
				as a result of an Indian tribe carrying out activities under a
			 tribal energy
				resource agreement, the Secretary does not expend, the Secretary
			 shall, at the
				request of the Indian tribe, make available to the Indian tribe in
			 accordance
				with this subsection.(2)Annual funding
				agreementsThe Secretary shall make the amounts described in
				paragraph (1) available to an Indian tribe through an annual
			 written funding
				agreement that is negotiated and entered into with the Indian tribe
			 that is
				separate from the tribal energy resource agreement.(3)Effect of
				appropriationsNotwithstanding paragraph (1)—(A)the provision of
				amounts to an Indian tribe under this subsection is subject to the
			 availability
				of appropriations; and(B)the Secretary
				shall not be required to reduce amounts for programs, functions,
			 services, or
				activities that serve any other Indian tribe to make amounts
			 available to an
				Indian tribe under this subsection.(4)Determination(A)In
				generalThe Secretary shall calculate the amounts under paragraph
				(1) in accordance with the regulations adopted under section 103(b)
			 of the
				Indian Tribal Energy Development and Self-Determination Act Amendments of 2014.(B)ApplicabilityThe
				effective date or implementation of a tribal energy resource
			 agreement under
				this section shall not be delayed or otherwise affected by—(i)a
				delay in the promulgation of regulations under section 103(b) of
			 the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014;(ii)the period of
				time needed by the Secretary to make the calculation required under
			 paragraph
				(1); or(iii)the adoption of
				a funding agreement under paragraph (2).(h)Certification
				of tribal energy development organization(1)In
				generalNot later than 90 days after the date on which an Indian
				tribe submits an application for certification of a tribal energy
			 development
				organization in accordance with regulations promulgated under
			 section 103(b) of
				the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, the Secretary shall
				approve or disapprove the application.(2)RequirementsThe
				Secretary shall approve an application for certification if—(A)(i)the Indian tribe has
				carried out a contract or compact under title I or IV of the Indian
				Self-Determination and Education Assistance Act (25 U.S.C. 450 et
			 seq.);
				and(ii)for a period of not less than 3
				consecutive years ending on the date on which the Indian tribe
			 submits the
				application, the contract or compact—(I)has been carried out by the Indian tribe
				without material audit exceptions (or without any material audit
			 exceptions
				that were not corrected within the 3-year period); and(II)has included programs or activities
				relating to the management of tribal land; and(B)(i)the tribal energy
				development organization is organized under the laws of the Indian
			 tribe and
				subject to the jurisdiction and authority of the Indian tribe;(ii)the majority of the interest in
				the tribal energy development organization is owned and controlled
			 by the
				Indian tribe (or the Indian tribe and 1 or more other Indian
			 tribes the tribal land of which is being developed);
				and(iii)the organizing document of the
				tribal energy development organization requires that the Indian
			 tribe (or the
				Indian tribe and 1 or more other Indian tribes the tribal land of
			 which	is
			 being developed) own and control at
			 all times a
				majority of the interest in the tribal energy development
			 organization.(3)Action by
				SecretaryIf the Secretary approves an application for
				certification pursuant to paragraph (2), the Secretary shall, not
			 more than 10
				days after making the determination—(A)issue a
				certification stating that—(i)the tribal energy
				development organization is organized under the laws of the Indian
			 tribe and
				subject to the jurisdiction and authority of the Indian tribe;(ii)the majority of
				the interest in the tribal energy development organization is owned
			 and
				controlled by the Indian tribe (or the Indian tribe and 1 or more
			 other Indian
				tribes the tribal land of which is being developed);(iii)the organizing
				document of the tribal energy development organization requires
			 that the Indian
				tribe (or the Indian tribe and 1 or more other Indian tribes the
			 tribal land of which is being developed) own
			 and control
				at all times a majority of the interest in the tribal energy
			 development
				organization; and(iv)the
				certification is issued pursuant this subsection;(B)deliver a copy of
				the certification to the Indian tribe; and(C)publish the
				certification in the Federal Register.(i)Sovereign
				immunityNothing in this section waives the sovereign immunity of
				an Indian
				tribe..(b)RegulationsNot
			 later than 1 year after the date of enactment of the Indian Tribal Energy Development and Self-Determination Act Amendments of 2014, the Secretary shall
			 promulgate or update any regulations that are necessary to implement this
			 section, including provisions to implement—(1)section 2604(e)(8) of the Energy Policy Act of 1992 (25 U.S.C. 3504(e)(8)), including the process
			 to be followed by an Indian tribe amending an existing tribal energy
			 resource agreement to assume authority for approving leases, business
			 agreements, or rights-of-way for development of an energy resource that is
			 not included in the tribal energy resource agreement;(2)section 2604(g)
			 of the Energy Policy Act of 1992 (25 U.S.C. 3504(g)) including the manner
			 in
			 which the Secretary, at the request of an Indian tribe, shall—(A)identify the
			 programs, functions, services, and activities (or any portions of
			 programs,
			 functions, services, or activities) that the Secretary will not have to
			 operate
			 or carry out as a result of the Indian tribe carrying out activities under
			 a
			 tribal energy resource agreement;(B)identify the
			 amounts that the Secretary would have otherwise expended to operate or
			 carry
			 out each program, function, service, and activity (or any portion of a
			 program,
			 function, service, or activity) identified pursuant to subparagraph (A);
			 and(C)provide to the
			 Indian tribe a list of the programs, functions, services, and activities
			 (or
			 any portions of programs, functions, services, or activities) identified
			 pursuant subparagraph (A) and the amounts associated with each program,
			 function, service, and activity (or any portion of a program, function,
			 service, or activity) identified pursuant to subparagraph (B); and(3)section 2604(h)
			 of the Energy Policy Act of 1992 (25 U.S.C. 3504(h)), including the
			 process to
			 be followed by, and any applicable criteria and documentation required
			 for, an
			 Indian tribe to request and obtain the certification described in that
			 section.104.Technical assistance
			 for Indian tribal governmentsSection 2602(b) of the Energy Policy Act of
			 1992 (25 U.S.C. 3502(b)) is amended—(1)by redesignating
			 paragraphs (3) through (6) as paragraphs (4) through (7), respectively;
			 and(2)by inserting after
			 paragraph (2) the following:(3)Technical and
				scientific resourcesIn addition to providing grants to Indian
				tribes under this subsection, the Secretary shall collaborate with
			 the
				Directors of the National Laboratories in making the full array of
			 technical
				and scientific resources of the Department of Energy available for
			 tribal
				energy activities and
				projects..105.Conforming
			 amendments(a)Definition of tribal
			 energy development organizationSection 2601 of the Energy Policy
			 Act of 1992 (25 U.S.C. 3501) is amended by striking paragraph (11) and
			 inserting the following:(11)The term tribal
				energy development organization means—(A)any enterprise,
				partnership, consortium, corporation, or other type of business
			 organization
				that is engaged in the development of energy resources and is
			 wholly owned by
				an Indian tribe (including an organization incorporated pursuant to
			 section 17
				of the Indian Reorganization Act of 1934 (25 U.S.C. 477) or section
			 3 of the
				Act of June 26, 1936 (25 U.S.C. 503) (commonly known as the Oklahoma
				Indian Welfare Act)); or(B)any organization of 2 or
				more entities, at least 1 of which is an Indian tribe, that has the
			 written
				consent of the governing bodies of all Indian tribes participating
			 in the
				organization to apply for a grant, loan, or other assistance under
			 section 2602
				or to enter into a lease or business agreement with, or acquire a
			 right-of-way
				from, an Indian tribe pursuant to subsection (a)(2)(A)(ii) or
			 (b)(2)(B) of
				section
				2604..(b)Indian tribal energy
			 resource developmentSection 2602 of the Energy Policy Act of
			 1992 (25 U.S.C. 3502) is amended—(1)in subsection (a)—(A)in paragraph (1), by
			 striking tribal energy resource development organizations and
			 inserting tribal energy development organizations; and(B)in paragraph (2), by
			 striking tribal energy resource development organizations each
			 place it appears and inserting tribal energy development
			 organizations; and(2)in subsection (b)(2), by
			 striking tribal energy resource development organization and
			 inserting tribal energy development organization.(c)Wind and hydropower
			 feasibility studySection 2606(c)(3) of the Energy Policy Act of
			 1992 (25 U.S.C. 3506(c)(3)) is amended by striking energy resource
			 development and inserting energy development.(d)Conforming
			 amendmentsSection 2604(e) of the Energy Policy Act of 1992 (25
			 U.S.C. 3504(e)) is amended—(1)in paragraph (2)(B)(iv)
			 (as redesignated by section 103(a)(4)(A)(ii)(III))—(A)in subclause (XIV), by
			 inserting and after the semicolon at the end;(B)by striking subclause
			 (XV); and(C)by redesignating
			 subclause (XVI) as subclause (XV);(2)in paragraph (3)—(A)by striking (3)
			 The Secretary and inserting the following:(3)Notice and comment;
				Secretarial reviewThe
				Secretary;
				and(B)by striking for
			 approval;(3)in paragraph (4), by
			 striking (4) If the Secretary and inserting the
			 following:(4)Action in case of
				disapprovalIf the
				Secretary;
				(4)in paragraph (5)—(A)by striking (5) If
			 an Indian tribe and inserting the following:(5)Provision of documents
				to SecretaryIf an Indian
				tribe;
				and(B)in the matter preceding
			 subparagraph (A), by striking approved and inserting in
			 effect;(5)in paragraph (6)—(A)by striking (6)(A)
			 In carrying out and inserting the following:(6)Secretarial obligations
				and effect of section(A)In carrying
				out;(B)in subparagraph (A), by
			 indenting clauses (i) and (ii) appropriately;(C)in subparagraph (B), by
			 striking approved and inserting in effect;
			 and(D)in subparagraph
			 (D)—(i)in clause (i), by
			 striking an approved tribal energy resource agreement and
			 inserting a tribal energy resource agreement in effect under this
			 section; and(ii)in clause (ii), by
			 striking approved by the Secretary and inserting in
			 effect; and(6)in paragraph (7)—(A)by striking (7)(A)
			 In this paragraph and inserting the following:(7)Petitions by interested
				parties(A)In this
				paragraph;(B)in subparagraph (A), by
			 striking approved by the Secretary and inserting in
			 effect;(C)in subparagraph (B), by
			 striking approved by the Secretary and inserting in
			 effect; and(D)in subparagraph
			 (D)(iii)—(i)in subclause (I), by
			 striking approved; and(ii)in subclause
			 (II)—(I)by striking
			 approval of in the first place it appears; and(II)by striking
			 subsection (a) or (b) and inserting subsection
			 (a)(2)(A)(i) or (b)(2)(A).106.Indian energy
		efficiencyPart D of title III
		of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended
		by adding at the end the following:367.Indian energy
		  efficiency program(a)Definition of
		  Indian tribeIn this section, the term Indian tribe
		  has the meaning given the term in section 4 of the
		  Indian Self-Determination and Education
		  Assistance Act (25 U.S.C. 450b).(b)PurposeThe
		  purpose of the grants provided under subsection (d) shall be to assist Indian
		  tribes in implementing strategies—(1)to
		  develop alternative and renewable energy resources within the
		  jurisdictions of eligible entities in a manner that—(A)is
		  environmentally sustainable; and(B)to the maximum
		  extent practicable, maximizes benefits for Indian tribes and tribal
		  members;(2)to
		  increase the energy efficiency of Indian tribes and tribal members; and(3)to
		  improve energy efficiency in—(A)the
		  transportation sector;(B)the building
		  sector; and(C)other appropriate
		  sectors.(c)Tribal
		  allocationOf the amount of funds authorized to be appropriated
		  for each fiscal year under section 365(f) to carry out this part, the Secretary
		  shall allocate not less than 2.5 percent of the funds for each fiscal year to be
		  distributed to Indian tribes in accordance with subsection (d).(d)GrantsOf
		  the amounts available for distribution under subsection (c), the Secretary
		  shall establish a competitive process for providing grants under this section
		  that gives priority to projects that—(1)increase energy
		  efficiency and energy conservation rather than new energy generation
		  projects;(2)integrate
		  cost-effective renewable energy with energy efficiency;(3)move beyond the
		  planning stage and are ready for implementation;(4)clearly
		  articulate and demonstrate the ability to achieve measurable goals;(5)have the
		  potential to make an impact in the government buildings, infrastructure,
		  communities, and land of an Indian tribe; and(6)maximize the
		  creation or retention of jobs on Indian land.(e)Use of
		  fundsAn Indian tribe may use a grant received under this section
		  to carry out activities to achieve the purposes described in subsection (b),
		  including—(1)the development
		  and implementation of energy efficiency and conservation strategies;(2)the retention of
		  technical consultant services to assist the Indian tribe in the development of
		  an energy efficiency and conservation strategy, including—(A)the formulation
		  of energy efficiency, energy conservation, and energy usage goals;(B)the
		  identification of strategies to achieve the goals—(i)through efforts
		  to increase energy efficiency and reduce energy consumption; and(ii)by
		  encouraging behavioral changes among the population served by the Indian
		  tribe;(C)the development
		  of methods to measure progress in achieving the goals;(D)the development
		  and publication of annual reports to the population served by the eligible
		  entity describing—(i)the
		  strategies and goals; and(ii)the
		  progress made in achieving the strategies and goals during the preceding
		  calendar year; and(E)other services to
		  assist in the implementation of the energy efficiency and conservation
		  strategy;(3)the
		  implementation of residential and commercial building energy audits;(4)the establishment
		  of financial incentive programs for energy efficiency improvements;(5)the provision of
		  grants for the purpose of performing energy efficiency retrofits;(6)the development
		  and implementation of energy efficiency and conservation programs for buildings
		  and facilities within the jurisdiction of the Indian tribe, including—(A)the design and
		  operation of the programs;(B)the
		  identification of the most effective methods of achieving maximum participation
		  and efficiency rates;(C)the education of
		  the members of an Indian tribe;(D)the measurement
		  and verification protocols of the programs; and(E)the
		  identification of energy efficient technologies;(7)the development
		  and implementation of programs to conserve energy used in transportation,
		  including—(A)the use
		  of—(i)flextime by
		  employers; or(ii)satellite work
		  centers;(B)the development
		  and promotion of zoning guidelines or requirements that promote
		  energy-efficient development;(C)the development
		  of infrastructure, including bike lanes, pathways, and pedestrian
		  walkways;(D)the
		  synchronization of traffic signals; and(E)other measures
		  that increase energy efficiency and decrease energy consumption;(8)the development
		  and implementation of building codes and inspection services to promote
		  building energy efficiency;(9)the application
		  and implementation of energy distribution technologies that significantly
		  increase energy efficiency, including—(A)distributed
		  resources; and(B)district heating
		  and cooling systems;(10)the
		  implementation of activities to increase participation and efficiency rates for
		  material conservation programs, including source reduction, recycling, and
		  recycled content procurement programs that lead to increases in energy
		  efficiency;(11)the purchase and
		  implementation of technologies to reduce, capture, and, to the maximum extent
		  practicable, use methane and other greenhouse gases generated by landfills or
		  similar sources;(12)the replacement
		  of traffic signals and street lighting with energy-efficient lighting
		  technologies, including—(A)light-emitting
		  diodes; and(B)any other
		  technology of equal or greater energy efficiency;(13)the development,
		  implementation, and installation on or in any government building of the Indian
		  tribe of onsite renewable energy technology that generates electricity from
		  renewable resources, including—(A)solar
		  energy;(B)wind
		  energy;(C)fuel cells;
		  and(D)biomass;
		  and(14)any other
		  appropriate activity, as determined by the Secretary, in consultation
		  with—(A)the Secretary of
		  the Interior;(B)the Administrator
		  of the Environmental Protection Agency;(C)the Secretary of
		  Transportation;(D)the Secretary of
		  Housing and Urban Development; and(E)Indian
		  tribes.(f)Grant
		  applications(1)In
		  general(A)ApplicationTo
		  apply for a grant under this section, an Indian tribe shall submit to the
		  Secretary a proposed energy efficiency and conservation strategy in accordance
		  with this paragraph.(B)ContentsA
		  proposed strategy described in subparagraph (A) shall include a description
		  of—(i)the
		  goals of the Indian tribe for increased energy efficiency and conservation in
		  the jurisdiction of the Indian tribe; and(ii)the
		  manner in which—(I)the proposed
		  strategy complies with the restrictions described in subsection (e); and(II)a
		  grant will allow the Indian tribe fulfill the goals of the proposed
		  strategy.(2)Approval(A)In
		  generalThe Secretary shall approve or disapprove a proposed
		  strategy under paragraph (1) by not later than 120 days after the date of
		  submission of the proposed strategy.(B)DisapprovalIf
		  the Secretary disapproves a proposed strategy under paragraph (1)—(i)the
		  Secretary shall provide to the Indian tribe the reasons for the disapproval;
		  and(ii)the
		  Indian tribe may revise and resubmit the proposed strategy as many times as
		  necessary, until the Secretary approves a proposed strategy.(C)RequirementThe
		  Secretary shall not provide to an Indian tribe a grant under this section until
		  a proposed strategy is approved by the Secretary.(3)Limitations on
		  use of fundsOf the amounts provided to an Indian tribe under
		  this section, an Indian tribe may use for administrative expenses, excluding
		  the cost of the reporting requirements of this section, an amount equal to the
		  greater of—(A)10 percent of the
		  administrative expenses; or(B)$75,000.(4)Annual
		  reportNot later than 2 years after the date on which funds are
		  initially provided to an Indian tribe under this section, and annually
		  thereafter, the Indian tribe shall submit to the Secretary a report
		  describing—(A)the status of
		  development and implementation of the energy efficiency and conservation
		  strategy; and(B)to the maximum extent
		  practicable, an assessment of energy efficiency gains within the jurisdiction
		  of the Indian
		  tribe..IIMiscellaneous
			 amendments201.Issuance of
			 preliminary permits or licenses(a)In
			 generalSection 7(a) of the Federal Power Act (16 U.S.C. 800(a))
			 is amended by striking States and municipalities and inserting
			 States, Indian tribes, and municipalities.(b)ApplicabilityThe
			 amendment made by subsection (a) shall not affect—(1)any preliminary
			 permit or original license issued before the date of enactment of the
			 Indian Tribal Energy Development and Self-Determination Act Amendments of 2014; or(2)an application
			 for an original license, if the Commission has issued a notice accepting
			 that
			 application for filing pursuant to section 4.32(d) of title 18, Code of
			 Federal
			 Regulations (or successor regulations), before the date of enactment of
			 the
			 Indian Tribal Energy Development and Self-Determination Act Amendments of 2014.(c)Definition of
			 Indian tribeFor purposes of section 7(a) of the Federal Power
			 Act (16 U.S.C. 800(a)) (as amended by subsection (a)), the term Indian
			 tribe has the meaning given the term in section 4 of the Indian
			 Self-Determination and Education Assistance Act (25 U.S.C. 450b).202.Tribal biomass
			 demonstration project(a)PurposeThe
			 purpose of this section is to establish a biomass demonstration project
			 for
			 federally recognized Indian tribes and Alaska Native corporations to
			 promote
			 biomass energy production.(b)Tribal biomass
			 demonstration projectThe Tribal Forest Protection Act of 2004
			 (Public Law 108–278; 118 Stat. 868) is amended—(1)in section 2(a), by
			 striking In this section and inserting In this
			 Act; and(2)by adding at the end the following:3.Tribal biomass
				demonstration project(a)Stewardship contracts
				or similar agreementsFor each of fiscal years 2015 through 2019,
				the Secretary shall enter into stewardship contracts or similar
			 agreements
				(excluding direct service contracts) with Indian tribes to carry
			 out
				demonstration projects to promote biomass energy production
			 (including biofuel,
				heat, and electricity generation) on Indian forest land and in
			 nearby
				communities by providing reliable supplies of woody biomass from
			 Federal
				land.(b)Demonstration
				projectsIn each fiscal year for which projects are authorized,
				at least 4 new demonstration projects that meet the eligibility
			 criteria
				described in subsection (c) shall be carried out under contracts or
			 agreements
				described in subsection (a).(c)Eligibility
				criteriaTo be eligible to enter into a contract or agreement
				under this section, an Indian tribe shall submit to the Secretary
			 an
				application—(1)containing such
				information as the Secretary may require; and(2)that includes a
				description of—(A)the Indian forest land or
				rangeland under the jurisdiction of the Indian tribe; and(B)the demonstration project
				proposed to be carried out by the Indian tribe.(d)SelectionIn
				evaluating the applications submitted under subsection (c), the
			 Secretary
				shall—(1)take into
				consideration—(A)the factors set forth in
				paragraphs (1) and (2) of section 2(e); and(B)whether a proposed
				project would—(i)increase the availability
				or reliability of local or regional energy;(ii)enhance the economic
				development of the Indian tribe;(iii)result in or improve
				the connection of electric power transmission facilities serving
			 the Indian
				tribe with other electric transmission facilities;(iv)improve the forest
				health or watersheds of Federal land or Indian forest land or
			 rangeland;(v)demonstrate new
				investments in infrastructure; or(vi)otherwise promote the
				use of woody biomass; and(2)exclude from
				consideration any merchantable logs that have been identified by
			 the Secretary
				for commercial sale.(e)ImplementationThe
				Secretary shall—(1)ensure that the criteria
				described in subsection (c) are publicly available by not later
			 than 120 days
				after the date of enactment of this section; and(2)to the maximum extent
				practicable, consult with Indian tribes and appropriate intertribal
				organizations likely to be affected in developing the application
			 and otherwise
				carrying out this section.(f)ReportNot
				later than September 20, 2017, the Secretary shall submit to
			 Congress a report
				that describes, with respect to the reporting period—(1)each individual tribal
				application received under this section; and(2)each contract and
				agreement entered into pursuant to this section.(g)Incorporation of
				management plansIn carrying out a contract or agreement under
				this section, on receipt of a request from an Indian tribe, the
			 Secretary shall
				incorporate into the contract or agreement, to the maximum extent
			 practicable,
				management plans (including forest management and integrated
			 resource
				management plans) in effect on the Indian forest land or rangeland
			 of the
				respective Indian tribe.(h)TermA
				contract or agreement entered into under this section—(1)shall be for a term of
				not more than 20 years; and(2)may be renewed in
				accordance with this section for not more than an additional 10
				years..(c)Alaska Native
			 Corporation biomass demonstration project(1)DefinitionsIn
			 this subsection:(A)Alaska Native
			 corporationThe term Alaska Native corporation has
			 the meaning given the term Native Corporation in section 3 of
			 the Alaska Native Claims Settlement Act (43 U.S.C. 1602).(B)Federal
			 landThe term “Federal land” means—(i)land of the National
			 Forest System (as defined in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)) administered
			 by
			 the Secretary of Agriculture, acting through the Chief of the Forest
			 Service;
			 and(ii)public lands (as defined
			 in section 103 of the Federal Land Policy Management Act of 1976 (43
			 U.S.C.
			 1702)), the surface of which is administered by the Secretary of the
			 Interior,
			 acting through the Director of the Bureau of Land Management.(C)Forest
			 landThe term “forest land” means land that—(i)is conveyed to an Alaska
			 Native corporation pursuant to the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.); and(ii)(I)is considered chiefly
			 valuable for the production of forest products or to maintain watershed or
			 other land values enhanced by a forest cover (including commercial and
			 noncommercial timberland and woodland), regardless of whether a formal
			 inspection and land classification action has been taken; or(II)formerly had a forest or
			 vegetative cover that is capable of restoration.(D)SecretaryThe
			 term “Secretary” means—(i)the Secretary of
			 Agriculture, with respect to land under the jurisdiction of the Forest
			 Service;
			 and(ii)the Secretary of the
			 Interior, with respect to land under the jurisdiction of the Bureau of
			 Land
			 Management.(2)AgreementsFor
			 each of fiscal years 2015 through 2019, the Secretary shall enter into a
			 stewardship contract or similar agreement (excluding a direct service
			 contract)
			 with 1 or more Alaska Native corporations to carry out a demonstration
			 project
			 to promote biomass energy production (including biofuel, heat, and
			 electricity
			 generation) on forest land of the Alaska Native corporations and in nearby
			 communities by providing reliable supplies of woody biomass from Federal
			 land.(3)Demonstration
			 projectsIn each fiscal year for which projects are authorized,
			 at least 1 new demonstration project that meets the eligibility criteria
			 described in paragraph (4) shall be carried out under contracts or
			 agreements
			 described in paragraph (2).(4)Eligibility
			 criteriaTo be eligible to enter into a contract or agreement
			 under this subsection, an Alaska Native corporation shall submit to the
			 Secretary an application—(A)containing such
			 information as the Secretary may require; and(B)that includes a
			 description of—(i)the forest land or
			 rangeland under the jurisdiction of the Alaska Native corporation; and(ii)the demonstration
			 project proposed to be carried out by the Alaska Native corporation.(5)SelectionIn
			 evaluating the applications submitted under paragraph (4), the Secretary
			 shall—(A)take into consideration
			 whether a proposed project would—(i)increase the availability
			 or reliability of local or regional energy;(ii)enhance the economic
			 development of the Alaska Native corporation;(iii)result in or improve
			 the connection of electric power transmission facilities serving the
			 Alaska
			 Native corporation with other electric transmission facilities;(iv)improve the forest
			 health or watersheds of Federal land or Alaska Native corporation forest
			 land
			 or rangeland;(v)demonstrate new
			 investments in infrastructure; or(vi)otherwise promote the
			 use of woody biomass; and(B)exclude from
			 consideration any merchantable logs that have been identified by the
			 Secretary
			 for commercial sale.(6)ImplementationThe
			 Secretary shall—(A)ensure that the criteria
			 described in paragraph (4) are publicly available by not later than 120
			 days
			 after the date of enactment of this subsection; and(B)to the maximum extent
			 practicable, consult with Alaska Native corporations and appropriate
			 Alaska
			 Native organizations likely to be affected in developing the application
			 and
			 otherwise carrying out this subsection.(7)ReportNot
			 later than September 20, 2017, the Secretary shall submit to Congress a
			 report
			 that describes, with respect to the reporting period—(A)each individual
			 application received under this subsection; and(B)each contract and
			 agreement entered into pursuant to this subsection.(8)TermA
			 contract or agreement entered into under this subsection—(A)shall be for a term of
			 not more than 20 years; and(B)may be renewed in
			 accordance with this subsection for not more than an additional 10
			 years.203.Weatherization
			 programSection 413(d) of the
			 Energy Conservation and Production Act (42 U.S.C. 6863(d)) is amended—(1)by striking
			 paragraph (1) and inserting the following:(1)Reservation of
				amounts(A)In
				generalSubject to subparagraph (B) and notwithstanding any other
				provision of this part, the Secretary shall reserve from amounts
			 that would
				otherwise be allocated to a State under this part not less than 100
			 percent,
				but not more than 150 percent, of an amount which bears the same
			 proportion to
				the allocation of that State for the applicable fiscal year as the
			 population
				of all low-income members of an Indian tribe in that State bears to
			 the
				population of all low-income individuals in that State.(B)RestrictionsSubparagraph
				(A) shall apply only if—(i)the tribal
				organization serving the low-income members of the applicable
			 Indian tribe
				requests that the Secretary make a grant directly; and(ii)the Secretary
				determines that the low-income members of the applicable Indian
			 tribe would be
				equally or better served by making a grant directly than a grant
			 made to the
				State in which the low-income members
				reside.(C)PresumptionIf the tribal organization requesting the grant is a tribally designated housing entity (as defined
			 in section 4 of the Native American Housing Assistance and
			 Self-Determination Act of 1996 (25 U.S.C. 4103)) that has operated without
			 material audit exceptions (or without any material audit exceptions that
			 were not corrected within a  3-year period), the Secretary shall presume
			 that the low-income members of the applicable Indian tribe would be
			 equally or better served by making a grant directly to the tribal
			 organization than by a grant made to the State in which the low-income
			 members reside.;
				(2)in paragraph
			 (2)—(A)by striking
			 The sums and inserting Administration.—The amounts;(B)by striking
			 on the basis of his determination;(C)by striking
			 individuals for whom such a determination has been made and
			 inserting low-income members of the Indian tribe; and(D)by striking
			 he and inserting the Secretary; and(3)in paragraph (3),
			 by striking In order and inserting Application.—In
			 order.204.Appraisals(a)In
			 generalTitle XXVI of the Energy Policy Act of 1992 (25 U.S.C.
			 3501 et seq.) is amended by adding at the end the following:2607.Appraisals(a)In
				generalFor any transaction that requires approval of the
				Secretary and involves mineral or energy resources held in trust by
			 the United
				States for the benefit of an Indian tribe or by an Indian tribe
			 subject to
				Federal restrictions against alienation, any appraisal relating to
			 fair market
				value of those resources required to be prepared under applicable
			 law may be
				prepared by—(1)the Secretary;(2)the affected Indian
				tribe; or(3)a certified, third-party
				appraiser pursuant to a contract with the Indian tribe.(b)Secretarial review and
				approvalNot later than 45 days after the date on which the
				Secretary receives an appraisal prepared by or for an Indian tribe
			 under
				paragraph (2) or (3) of subsection (a), the Secretary shall—(1)review the appraisal;
				and(2)approve the appraisal
				unless the Secretary determines that the appraisal fails to meet
			 the standards
				set forth in regulations promulgated under subsection (d).(c)Notice of
				DisapprovalIf the Secretary determines that an appraisal
				submitted for approval under subsection (b) should be disapproved,
			 the
				Secretary shall give written notice of the disapproval to the
			 Indian tribe and
				a description of—(1)each reason for the
				disapproval; and(2)how the appraisal should
				be corrected or otherwise cured to meet the applicable standards
			 set forth in
				the regulations promulgated under subsection (d).(d)RegulationsThe
				Secretary shall promulgate regulations to carry out this section,
			 including
				standards the Secretary shall use for approving or disapproving the
			 appraisal
				described in subsection
				(a)..205.Leases of restricted
			 lands for Navajo Nation(a)In
			 generalSubsection (e)(1) of
			 the first section of the Act of August 9, 1955 (commonly known as the
			 Long-Term Leasing Act) (25 U.S.C. 415(e)(1)), is amended—(1)by striking ,
			 except a lease for and inserting , including a lease
			 for;(2)by striking subparagraph
			 (A) and inserting the following:(A)in the case of a business
				or agricultural lease, 99
				years;;(3)in subparagraph (B), by
			 striking the period at the end and inserting ; and; and(4)by adding at the end the
			 following:(C)in the case of a lease
				for the exploration, development, or extraction of any mineral
			 resource
				(including geothermal resources), 25 years, except that—(i)any such lease may
				include an option to renew for 1 additional term of not to exceed
			 25 years;
				and(ii)any such lease for the
				exploration, development, or extraction of an oil or gas resource
			 shall be for
				a term of not to exceed 10 years, plus such additional period as
			 the Navajo
				Nation determines to be appropriate in any case in which an oil or
			 gas resource
				is produced in a paying
				quantity..(b)GAO
			 reportNot later than 5 years after the date of enactment of this
			 Act, the Comptroller General of the United States shall prepare and submit
			 to
			 Congress a report describing the progress made in carrying out the
			 amendment
			 made by subsection (a).206.Extension of tribal lease period for the Crow Tribe of MontanaSubsection (a) of the  first section of the Act of August 9, 1955 (25 U.S.C. 415(a)), is amended in
			 the second sentence by inserting , land held in trust for the Crow Tribe of Montana after	Devils Lake Sioux Reservation.207.Trust status of lease payments(a)Definition of SecretaryIn this section, the term Secretary means the Secretary of the Interior.(b)Treatment of lease payments(1)In generalExcept as provided in paragraph (2) and at the request of the Indian tribe or individual Indian,
			 any advance payments, bid deposits, or other earnest money
			 received by the Secretary in connection with the review and Secretarial
			 approval under any other Federal law (including regulations) of a sale,
			 lease, permit, or any other conveyance of any interest in any trust or
			 restricted land of any Indian tribe or individual Indian shall, upon
			 receipt and prior to Secretarial approval of the contract or conveyance
			 instrument, be held in the trust fund system for the benefit of the Indian
			 tribe and individual Indian from whose land  the funds were generated.(2)RestrictionIf the advance payment, bid deposit, or other earnest money received by the Secretary results from
			 competitive bidding, upon selection of the successful bidder, only the
			 funds paid by the successful bidder shall be held in the trust fund
			 system.(c)Use of funds(1)In generalOn  the approval of the Secretary of a contract or other instrument for a sale, lease, permit, or
			 any other conveyance described in subsection (b)(1), the funds held in the
			 trust fund system and described in subsection (b), along with all income
			 generated from the investment of those funds, shall be disbursed to the
			 Indian tribe or individual Indian landowners.(2)AdministrationIf a contract or other instrument for a sale, lease, permit, or any other conveyance described in
			 subsection (b)(1) is not approved by the Secretary, the funds held in the
			 trust fund system and described in subsection (b), along with all income
			 generated from the investment of those funds, shall be paid to the party
			 identified in, and in such amount and on such terms as set out in, the
			 applicable regulations, advertisement, or other notice governing the
			 proposed conveyance of the interest in the land at issue.(d)ApplicabilityThis section shall apply to any advance payment, bid deposit, or other earnest money received by
			 the Secretary in connection with the review and Secretarial approval under
			 any other Federal law (including regulations) of a sale, lease, permit, or
			 any other conveyance of any interest in any trust or restricted land of
			 any Indian tribe or individual Indian on  or after the date of enactment
			 of this Act.July 30, 2014Reported with an amendment